DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US Pub 2013/0221447).
Regarding claim 16, Lee (fig. 11A and 11B) teaches a semiconductor device structure, comprising:
a fin structure (active pattern AP, [0059]) formed over a semiconductor substrate (silicon substrate 100, [0056]) and extending along a first direction;
a gate electrode layer (gate electrode 224, [0080]) across the fin structure and extending along a second direction different from the first direction, wherein the gate electrode layer (224) has a first sidewall, a 
two spacer elements (gate spacers 170, [0069]) respectively covering the first sidewall and the second sidewall of the gate electrode layer; and
a gate dielectric layer (gate insulating pattern 145) formed between the fin structure and the gate electrode layer and extending along the second direction, wherein the gate dielectric layer (145) has a width extending along the first direction is less than a width of the gate electrode layer (224) extending along the first direction.
Regarding claim 20, Lee (fig. 11A and 11B) teaches the semiconductor device structure as claimed in claim 16, wherein the fin structure (AP) comprises two wire portions (active fins AF, [0059]) surrounded by the gate electrode layer and vertically aligned to each other.

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the two spacer elements have hydrophobic surfaces respectively in contact with the first sidewall and the second sidewall of the gate electrode layer.
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the first sidewall is opposite to the second sidewall and the two spacer elements have hydrophobic surfaces respectively facing the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2892